Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 and 04/15/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments

The following is a final office action in response to applicant’s amendment filed on 08/16/2022 for response of the office action mailed on 05/17/2022. The claims 1, 4, 6, and 13  have been amended. Claims 2, 3, 5, 14, 15 and 17 have been cancelled. No new claim has been added. Therefore, claims 1, 4, 6, 8-13 and 20-24 are pending and addressed below.
Response to Arguments
The applicants’ arguments, filed on 08/16/2022, with respect to “Information reporting method and apparatus, terminal, and storage medium” have been considered but are moot. The herein cited features(s) are newly added to previously rejected claims and the arguments are directed to newly added features which have been addressed in instant Office action with newly identified/applied prior art (see details below), thus rendering respective argument moot.
Previously used reference of Kim et al. (US 11212844 B2, henceforth “Kim”) is replaced with Shimizu et al. (US 20200382184, henceforth “Shimizu”) and Agiwal et al. (US 20190037605, henceforth “Agiwal”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 13, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20170346535, henceforth “Islam”) and in view Agiwal et al. (US 20190037605, henceforth “Agiwal”) and further in view Shimizu et al. (US 20200382184, henceforth “Shimizu”).
Examiner’s note: in what follows, references are drawn to Islam unless otherwise mentioned.
Regarding claim 1, Islam teaches a method for reporting information (FIG. 9, a diagram of a wireless communications system 900 illustrates one failed RACH procedure 940, see [0162] and [0178]), comprising:
 selecting, by a terminal, one or more downlink beams in a random access process  (FIG. 9, the UE 904 selects a beam 920a-h for communication with the base station 902. For example, the UE 904 may select the fifth beam 920e. The UE 904 may select this fifth beam 920e for one or both of uplink and/or downlink communication. The UE 904 may select the fifth beam 920e based on a signal quality measured for the fifth BRS 912e and/or based on resource information. The UE 904 may select the fifth beam 920e because the UE 904 may anticipate or estimate that the base station 902 may communicate with the UE 904 through the fifth beam 920e, for example, based on the signal quality measured for the fifth BRS 912e corresponding to the fifth beam 920e and/or resource information, see [0166]. The UE 904 may determine that the first RACH procedure 940 has failed. For example, the UE 904 may fail to receive an RAR (e.g., the MSG2 412) or a contention resolution message (e.g., the MSG4 416), see [0169]. The missing/crossed out limitations will be discussed in view of Agiwal.); 
sending, by the terminal, a random access request to the access network device through a random access resource associated with the one or more downlink beams (The UE 904 attempts a first RACH procedure 940 with the base station 902 through the selected fifth beam 920e. For example, the UE 904 may send a random access preamble (e.g., the MSG1 410) through the selected fifth beam 920e, see [0169]. A RACH procedure may include various operations described with respect to FIG. 4A or 4B, see [0167].); and 
sending, by the terminal, (According to various aspects, the UE 904 sends, to the base station 902, information 944 indicating that the first RACH procedure 940 failed. The information 944 includes the information determined by the UE 904, such as a beam index corresponding to the selected fifth beam 920e, a signal quality measured for the fifth BRS 912e, a subframe index at which the UE 904 used the selected fifth beam 920e, a symbol index at which the UE 904 used the selected fifth beam 920e etc., see [0174]. The missing/crossed out limitations will be discussed in view of Shimizu.); and 
recording, by the terminal, identification information of  one or more downlink beams selected in the random access process and recording (Based on the attempted first RACH procedure 940, the UE 904 may determine information indicating that the first RACH procedure 940 failed. The UE 904 may store this determined information. In one aspect, the information indicating that the first RACH procedure 940 failed may include information associated with the selected fifth beam 920e, such as a beam index corresponding to the selected fifth beam 920e and/or a signal quality (e.g., a BRSRP) measured for the fifth BRS 912e received through the fifth beam 920e, see [0170]. The missing/crossed out limitations will be discussed in view of Shimizu.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) selecting, by a terminal, one or more downlink beams in a random access process triggered by a system information request, the one or more downlink beams being adopted by an access network device in a network to send information to the terminal, (2) sending, by the terminal, a congestion condition of the one or more downlink beams selected in the random access process to the network, (3) recording, by the terminal, identification information of  one or more downlink beams selected in the random access process and recording congestion indication information corresponding to identification information of an ith downlink beam, the congestion indication information indicating whether the ith downlink beam is congested or not and i being a positive integer.
However, Agiwal discloses the missing/crossed limitations comprising: (1) selecting, by a terminal, one or more downlink beams in a random access process triggered by a system information request, the one or more downlink beams being adopted by an access network device in a network to send information to the terminal (FIG. 22 illustrates the UE behavior for the RACH transmission and re-transmission, see [0364]. Referring to FIG. 22, UE selects a suitable CSI-RS block for PRACH preamble transmission. This procedure is similar to the case of the SS block based RACH. The changes in the mentioned procedure occur when the maximum retransmission limit for the Msg1 is reached when CSI-RS is used. Then fallback RACH procedures for the UE may be supported by the gNB in order to allow for zero interruption time in handover scenarios…The configuration for the same can be obtained by reading the SI of the target cell. For the case when the UE has to perform the contention-based RACH procedure, it can use the methods 1-6 mentioned earlier. The same mechanism can be used when the UE finds that the CSI-RS measurements are not crossing the suitable threshold levels. Either it can just continue to the perform RACH hoping that the RACH would succeed; else it can fallback to SS-based RACH or it can trigger a UE may trigger RLF (i.e., connection re-establishment) for connected state, [0365]. In case of beamformed PRACH preamble transmission, DL TX beam (i.e., gNB TX beam) is indicated by UE during PRACH preamble transmission. Based on received PRACH preamble transmission, gNB can identify the DL TX beam for transmitting Msg2, see [0022].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Agiwal in order to make a more effective method by utilizing a user equipment (UE) to save access latency and minimize handover interruption time in an efficient manner. The method enables avoiding collision between ultra-reliable low latency communication (URLL) packet and enhanced mobile broadband (eMBB) packet, see Agiwal [0375], [0423].)
Shimizu discloses the missing/crossed limitations comprising: (2) sending, by the terminal, a congestion condition of the one or more downlink beams selected in the random access process to the network, (3) recording, by the terminal, identification information of  one or more downlink beams selected in the random access process and recording congestion indication information corresponding to identification information of an ith downlink beam, the congestion indication information indicating whether the ith downlink beam is congested or not and i being a positive integer (For 2 and 3: FIG. 5A-1, multiple transmission beams placed in order of beam ID and equally grouped, see [0112]. IG. 5B-1, multiple transmission beams placed in order of beam ID and grouped into beam groups such that each beam group includes transmission beams having consecutive beam IDs for which a same offset value is to be used. Then, as shown in FIG. 5(B-2), offset information to be added to messages includes the beam ID (identifier) of the first transmission beam (beginning beam) of each beam group, the number of transmission beams included in the beam group (the number of transmission beams with consecutive beam IDs), and a corresponding offset value for the beam group, see [0115]. FIG. 8A at ST101, the offset information acquirer 33 in the base station 2 acquires an initial offset value for each transmission beam from the storage 14. At ST102, the congestion determiner 31 determines the congestion status of each transmission beam. At ST103, the congestion determiner 31 checks whether a transmission beam is in congestion status. If the answer is Yes, then at step ST104 update offset value to one for the congested beam, see [0124]. Next, the message controller 34 generates a broadcast information message including one or more updated offset values for congested transmission beams and one or more initial offset values for non-congested transmission beams (ST105). Then, the message controller broadcasts the broadcast information message to user terminals 1 located in the coverage area of the base station 2 (ST106), see [0125]. FIG. 8B at step ST202 (Yes), f the number of currently-communicating user terminals is equal to or larger than the threshold value, the congestion determiner 31 determines that the target transmission beam is in congestion status (ST203). The processing operations of ST202 and ST203 are repeated in order until the processing operations are completed for all the transmission beams (Yes in ST204), [0127].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Shimizu in order to make a more effective method by avoiding the fall of communication failure or a through-put in advance. The user service satisfaction is improved, see Shimizu [abstract], [0032].)
Regarding claim 13, Islam teaches a terminal (FIG. 32), comprising:
a processor (FIG. 32 item 3204); and 
a  memory storing instructions executable by the processor (The processing system 3214 includes a processor 3204 coupled to a computer-readable medium/memory 3206. The processor 3204 is responsible for general processing, including the execution of software stored on the computer-readable medium/memory 3206. The software, when executed by the processor 3204, causes the processing system 3214 to perform the various functions described supra for any particular apparatus, see [0411].); 
wherein the processor (FIG. 32 item 3204) is configured to:  	select one or more downlink beams in a random access process (FIG. 9, the UE 904 selects a beam 920a-h for communication with the base station 902. For example, the UE 904 may select the fifth beam 920e. The UE 904 may select this fifth beam 920e for one or both of uplink and/or downlink communication. The UE 904 may select the fifth beam 920e based on a signal quality measured for the fifth BRS 912e and/or based on resource information. The UE 904 may select the fifth beam 920e because the UE 904 may anticipate or estimate that the base station 902 may communicate with the UE 904 through the fifth beam 920e, for example, based on the signal quality measured for the fifth BRS 912e corresponding to the fifth beam 920e and/or resource information, see [0166]. The UE 904 may determine that the first RACH procedure 940 has failed. For example, the UE 904 may fail to receive an RAR (e.g., the MSG2 412) or a contention resolution message (e.g., the MSG4 416), see [0169]. The missing/crossed out limitations will be discussed in view of Agiwal.);
send a random access request to the access network device through a random access resource associated with the one or more downlink beams (The UE 904 attempts a first RACH procedure 940 with the base station 902 through the selected fifth beam 920e. For example, the UE 904 may send a random access preamble (e.g., the MSG1 410) through the selected fifth beam 920e, see [0169]. A RACH procedure may include various operations described with respect to FIG. 4A or 4B, see [0167].); 
send  (According to various aspects, the UE 904 sends, to the base station 902, information 944 indicating that the first RACH procedure 940 failed. The information 944 includes the information determined by the UE 904, such as a beam index corresponding to the selected fifth beam 920e, a signal quality measured for the fifth BRS 912e, a subframe index at which the UE 904 used the selected fifth beam 920e, a symbol index at which the UE 904 used the selected fifth beam 920e etc., see [0174]. The missing/crossed out limitations will be discussed in view of Shimizu.); and 
record, by the terminal, identification information of  one or more downlink beams selected in the random access process and recording (Based on the attempted first RACH procedure 940, the UE 904 may determine information indicating that the first RACH procedure 940 failed. The UE 904 may store this determined information. In one aspect, the information indicating that the first RACH procedure 940 failed may include information associated with the selected fifth beam 920e, such as a beam index corresponding to the selected fifth beam 920e and/or a signal quality (e.g., a BRSRP) measured for the fifth BRS 912e received through the fifth beam 920e, see [0170]. The missing/crossed out limitations will be discussed in view of Shimizu.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) select one or more downlink beams in a random access process triggered by a system information request, the one or more downlink beams being adopted by an access network device in a network to send information to the terminal, (2) send a congestion condition of the one or more downlink beams selected in the random access process to the network, (3) record, by the terminal, identification information of  one or more downlink beams selected in the random access process and recording congestion indication information corresponding to identification information of an ith downlink beam, the congestion indication information indicating whether the ith downlink beam is congested or not and i being a positive integer.
However, Agiwal discloses the missing/crossed limitations comprising: (1) select one or more downlink beams in a random access process triggered by a system information request, the one or more downlink beams being adopted by an access network device in a network to send information to the terminal (FIG. 22 illustrates the UE behavior for the RACH transmission and re-transmission, see [0364]. Referring to FIG. 22, UE selects a suitable CSI-RS block for PRACH preamble transmission. This procedure is similar to the case of the SS block based RACH. The changes in the mentioned procedure occur when the maximum retransmission limit for the Msg1 is reached when CSI-RS is used. Then fallback RACH procedures for the UE may be supported by the gNB in order to allow for zero interruption time in handover scenarios…The configuration for the same can be obtained by reading the SI of the target cell. For the case when the UE has to perform the contention-based RACH procedure, it can use the methods 1-6 mentioned earlier. The same mechanism can be used when the UE finds that the CSI-RS measurements are not crossing the suitable threshold levels. Either it can just continue to the perform RACH hoping that the RACH would succeed; else it can fallback to SS-based RACH or it can trigger a UE may trigger RLF (i.e., connection re-establishment) for connected state, [0365]. In case of beamformed PRACH preamble transmission, DL TX beam (i.e., gNB TX beam) is indicated by UE during PRACH preamble transmission. Based on received PRACH preamble transmission, gNB can identify the DL TX beam for transmitting Msg2, see [0022].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Agiwal in order to make a more effective method by utilizing a user equipment (UE) to save access latency and minimize handover interruption time in an efficient manner. The method enables avoiding collision between ultra-reliable low latency communication (URLL) packet and enhanced mobile broadband (eMBB) packet, see Agiwal [0375], [0423].)
Shimizu discloses the missing/crossed limitations comprising: (2) send a congestion condition of the one or more downlink beams selected in the random access process to the network, (3) record, by the terminal, identification information of  one or more downlink beams selected in the random access process and recording congestion indication information corresponding to identification information of an ith downlink beam, the congestion indication information indicating whether the ith downlink beam is congested or not and i being a positive integer (For 2 and 3: FIG. 5A-1, multiple transmission beams placed in order of beam ID and equally grouped, see [0112]. IG. 5B-1, multiple transmission beams placed in order of beam ID and grouped into beam groups such that each beam group includes transmission beams having consecutive beam IDs for which a same offset value is to be used. Then, as shown in FIG. 5(B-2), offset information to be added to messages includes the beam ID (identifier) of the first transmission beam (beginning beam) of each beam group, the number of transmission beams included in the beam group (the number of transmission beams with consecutive beam IDs), and a corresponding offset value for the beam group, see [0115]. FIG. 8A at ST101, the offset information acquirer 33 in the base station 2 acquires an initial offset value for each transmission beam from the storage 14. At ST102, the congestion determiner 31 determines the congestion status of each transmission beam. At ST103, the congestion determiner 31 checks whether a transmission beam is in congestion status. If the answer is Yes, then at step ST104 update offset value to one for the congested beam, see [0124]. Next, the message controller 34 generates a broadcast information message including one or more updated offset values for congested transmission beams and one or more initial offset values for non-congested transmission beams (ST105). Then, the message controller broadcasts the broadcast information message to user terminals 1 located in the coverage area of the base station 2 (ST106), see [0125]. FIG. 8B at step ST202 (Yes), f the number of currently-communicating user terminals is equal to or larger than the threshold value, the congestion determiner 31 determines that the target transmission beam is in congestion status (ST203). The processing operations of ST202 and ST203 are repeated in order until the processing operations are completed for all the transmission beams (Yes in ST204), [0127].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Shimizu in order to make a more effective method by avoiding the fall of communication failure or a through-put in advance. The user service satisfaction is improved, see Shimizu [abstract], [0032].)
Regarding claim 8, Islam, Agiwal and Shimizu teach all the claim limitations of claim 1 above; and Islam further teaches further comprising: 
recording, by the terminal, signal quality of at least one downlink beam available for the terminal to select in the random access process in a corresponding cell in which the terminal is located (FIG. 9, the UE 904 selects a beam 920a-h for communication with the base station 902. For example, the UE 904 may select the fifth beam 920e. The UE 904 may select this fifth beam 920e for one or both of uplink and/or downlink communication. The UE 904 may select the fifth beam 920e based on a signal quality measured for the fifth BRS 912e and/or based on resource information. The UE 904 may select the fifth beam 920e because the UE 904 may anticipate or estimate that the base station 902 may communicate with the UE 904 through the fifth beam 920e, for example, based on the signal quality measured for the fifth BRS 912e corresponding to the fifth beam 920e and/or resource information, see [0166].); and 
sending, by the terminal, the recorded signal quality to the network (In an aspect, the BSI report 642 may be a BSI report that includes a beam index and a corresponding measured signal quality (e.g., the BRSRP measured for a BRS 612a-h received through a beam 620), see [0116]. The information 944 may include the information determined by the UE 904, such as a beam index corresponding to the selected fifth beam 920e, a signal quality measured for the fifth BRS 912e, a subframe index at which the UE 904 used the selected fifth beam 920e, a symbol index at which the UE 904 used the selected fifth beam 920e, etc., see [0174].).
Regarding claim 9, Islam, Agiwal and Shimizu teach all the claim limitations of claim 8 above; and Islam further teaches wherein recording, by the terminal, signal quality of at least one downlink beam available for the terminal to select in the random access process in a corresponding cell in which the terminal is located comprises (FIG. 9, the UE 904 selects a beam 920a-h for communication with the base station 902. For example, the UE 904 may select the fifth beam 920e. The UE 904 may select this fifth beam 920e for one or both of uplink and/or downlink communication. The UE 904 may select the fifth beam 920e based on a signal quality measured for the fifth BRS 912e and/or based on resource information. The UE 904 may select the fifth beam 920e because the UE 904 may anticipate or estimate that the base station 902 may communicate with the UE 904 through the fifth beam 920e, for example, based on the signal quality measured for the fifth BRS 912e corresponding to the fifth beam 920e and/or resource information, see [0166].):
Regarding claim 20, Islam, Agiwal and Shimizu teach all the claim limitations of claim 13 above; and Islam further teaches wherein the processor is further configured to record signal quality of at least one downlink beam available for the terminal to select in the random access process in a corresponding cell in which the terminal is located (The processor 3204 is responsible for general processing, including the execution of software stored on the computer-readable medium/memory 3206. The software, when executed by the processor 3204, causes the processing system 3214 to perform the various functions described supra for any particular apparatus, see [0411]. FIG. 9, the UE 904 selects a beam 920a-h for communication with the base station 902. For example, the UE 904 may select the fifth beam 920e. The UE 904 may select this fifth beam 920e for one or both of uplink and/or downlink communication. The UE 904 may select the fifth beam 920e based on a signal quality measured for the fifth BRS 912e and/or based on resource information. The UE 904 may select the fifth beam 920e because the UE 904 may anticipate or estimate that the base station 902 may communicate with the UE 904 through the fifth beam 920e, for example, based on the signal quality measured for the fifth BRS 912e corresponding to the fifth beam 920e and/or resource information, see [0166].), and 
sending, by the terminal, the recorded signal quality to the network (In an aspect, the BSI report 642 may be a BSI report that includes a beam index and a corresponding measured signal quality (e.g., the BRSRP measured for a BRS 612a-h received through a beam 620), see [0116]. The information 944 may include the information determined by the UE 904, such as a beam index corresponding to the selected fifth beam 920e, a signal quality measured for the fifth BRS 912e, a subframe index at which the UE 904 used the selected fifth beam 920e, a symbol index at which the UE 904 used the selected fifth beam 920e, etc., see [0174].).
Regarding claim 9, Islam and Kim teach all the claim limitations of claim 8 above; and Islam further teaches wherein recording, by the terminal, signal quality of at least one downlink beam available for the terminal to select in the random access process in a corresponding cell in which the terminal is located comprises (FIG. 9, the UE 904 selects a beam 920a-h for communication with the base station 902. For example, the UE 904 may select the fifth beam 920e. The UE 904 may select this fifth beam 920e for one or both of uplink and/or downlink communication. The UE 904 may select the fifth beam 920e based on a signal quality measured for the fifth BRS 912e and/or based on resource information. The UE 904 may select the fifth beam 920e because the UE 904 may anticipate or estimate that the base station 902 may communicate with the UE 904 through the fifth beam 920e, for example, based on the signal quality measured for the fifth BRS 912e corresponding to the fifth beam 920e and/or resource information, see [0166].):
recording, by the terminal, signal quality of the one or more downlink beams selected in the random access process (FIG. 13 at operation 1308, the UE maintains a set of candidate beam indexes corresponding to a set of best measured signal qualities of the set of BRSs. For example, the UE may identify a beam index and a corresponding measured signal quality, and the UE may store (e.g., in a table or other data structure) the identified beam index in association with the corresponding measured signal quality, see [0232]).
Regarding claim 21, Islam, Agiwal and Shimizu teach all the claim limitations of claim 13 above; and Islam further teaches wherein the processor is further configured to (The processor 3204 is responsible for general processing, including the execution of software stored on the computer-readable medium/memory 3206. The software, when executed by the processor 3204, causes the processing system 3214 to perform the various functions described supra for any particular apparatus, see [0411]):
record signal quality of the one or more downlink beams selected in the random access process (FIG. 13 at operation 1308, the UE maintains a set of candidate beam indexes corresponding to a set of best measured signal qualities of the set of BRSs. For example, the UE may identify a beam index and a corresponding measured signal quality, and the UE may store (e.g., in a table or other data structure) the identified beam index in association with the corresponding measured signal quality, see [0232]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20170346535, henceforth “Islam”) and in view Agiwal et al. (US 20190037605, henceforth “Agiwal”), Shimizu et al. (US 20200382184, henceforth “Shimizu”) and further in view Sivavakeesar et al. (US 20190174561, henceforth “Sivavakeesar”).
Regarding claim 6, Islam, Agiwal and Shimizu teach all the claim limitations of claim 1 above; and Islam further teaches wherein t(FIG. 1, in certain aspects, the UE 104 may select a first beam for communication with a base station (e.g., the base station 102 and/or the mmW base station 180). The UE 104 may attempt, through the selected first beam, at least one RACH procedure with the base station (e.g., the base station 102 and/or the mmW base station 180). The UE 104 may determine that the at least one RACH procedure failed with the base station (e.g., the base station 102 and/or the mmW base station 180). The UE 104 may send, after a successful RACH procedure with the base station, information 198 indicating that the at least one RACH procedure failed. In an aspect, the UE 104 may select a new beam for communication with the base station after the determination that the at least one RACH procedure failed, and at least a portion of the successful RACH procedure may be performed through the selected new beam. In an aspect, the UE 104 may increase a transmission power after the determination that the at least one RACH procedure failed, and at least a portion of the successful RACH procedure may be performed with the increased transmission power, see [0060]. The missing/crossed out limitations will be discussed in view of Alam.).
 As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) the congestion condition is sent to the network. However,  Sivavakeesar  discloses the missing/crossed limitations comprising: (1) the congestion condition is sent to the networkcommunication parameter identifying a load and/or congestion condition for at least one of: a specific tenant, and specific slice of a specific tenant. The transceiver may be configured to transmit the communication parameter identifying a load and/or congestion condition for at least one of: a specific tenant, and specific slice of a specific tenant, to at least one further base station over a base station to base station interface (e.g. as part of at least one of: a resource status reporting procedure; a resource status reporting initiation procedure; and a load indication procedure), see [0266]. After receiving RACH Request, the gNB allocates a temporary identity to the UE 3 which is made permanent after a successful RACH procedure, [0146].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Sivavakeesar in order to make a more effective method by improving the flexibility of base stations having such functional splits by allowing the functional split to be changed dynamically, for example to optimise the functional split based on channel conditions, load conditions and quality of service requirements may vary and/or the like, (Sivavakeesar, [0277]).
Claims 10, 11, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20170346535, henceforth “Islam”) and in view Agiwal et al. (US 20190037605, henceforth “Agiwal”), Shimizu et al. (US 20200382184, henceforth “Shimizu”) and further in view of Foo (US 20160352012, henceforth “Foo”).
Regarding claim 10, Islam, Agiwal and Shimizu teach all the claim limitations of claim 8 above; and Islam further teaches wherein a total number of the one or more downlink beams selected by the terminal in the random access process is n, n being a positive integer greater than or equal to one (FIG. 8, the UE 804 may maintain the set of candidate beam indexes 830 by sorting the beam indexes 832c-f based on the corresponding BRSRPs 834c-f, see [0147]. In an aspect, the UE 904 may select a beam 920a-h for communication with the base station 902. For example, the UE 904 may select the fifth beam 920e. The UE 904 may select this fifth beam 920e for one or both of uplink and/or downlink communication. The UE 904 may select the fifth beam 920e based on a signal quality measured for the fifth BRS 912e and/or based on resource information, see [0166].); and 
recording, by the terminal, the signal quality of the at least one downlink beam available for the terminal to select in the random access process in the corresponding cell in which the terminal is located comprises (The UE 804 may store the BRSRPs 834c-f for the BRSs 812c-f and respective corresponding beam indexes 832c-f in the set of candidate beam indexes 830. The UE 804 may maintain the set of candidate beam indexes 830 by sorting the beam indexes 832c-f based on the corresponding BRSRPs 834c-f, see [0147]. Based on the attempted first RACH procedure 940, the UE 904 may determine information indicating that the first RACH procedure 940 failed. The UE 904 may store this determined information. In one aspect, the information indicating that the first RACH procedure 940 failed may include information associated with the selected fifth beam 920e, such as a beam index corresponding to the selected fifth beam 920e and/or a signal quality (e.g., a BRSRP) measured for the fifth BRS 912e received through the fifth beam 920e, see [0170].):
when (In one aspect, the UE may maintain a set of N candidate beam indexes, and N may be predetermined (e.g., stored in the UE, defined by a standard promulgated by 3GPP, etc.), see [0232]. The missing/crossed out limitations will be discussed in view of Foo.), or 
when n is greater than the preset threshold t, recording, by the terminal, signal quality of t downlink beams in the n downlink beams (Examiner’s note: Examiner addressed first option of 2 options.).  
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) n is less than or equal to a preset threshold t, recording, by the terminal, identification information of the n downlink beams. However,  Foo discloses the missing/crossed limitations comprising: (1) n is less than or equal to a preset threshold t, recording, by the terminal, identification information of the n downlink beams (The selected number of beams may be limited to less than or equal to a predetermined threshold number of beams, a substantially minimal number of beams resulting in a sum total power exceeding a predetermined threshold power level, or the like, or a combination thereof, see [0065].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Foo in order to make a more effective method by leading to significant performance improvements with respect to radiated energy efficiency and overall spectral efficiency, (Foo, [0099]).
Regarding claim 11, Islam, Agiwal and Shimizu teach all the claim limitations of claim 10 above; and Islam further teaches further comprising: 
when n is less than the preset threshold t, recording, by the terminal, signal quality of first m downlink beams in a sequence from high to low in downlink beams not selected by the terminal in the random access process, m being a positive integer greater than or equal to one (In an aspect, the UE 804 may maintain a set of candidate beam indexes 830 corresponding to a set of the best measured signal qualities for BRSs 812a-h received through the beams 820a-h. For example, the best measured signal qualities may correspond to the highest determined received powers (e.g., the highest determined BRSRPs). The number N of candidate beam indexes in the set of candidate beam indexes 830 may be predetermined (e.g., N may equal 4). In an aspect, the UE 804 may record a null value when the UE 804 is unable to measure signal qualities of N beams. For example, if N equals four and the UE 804 is unable to measure a fourth signal quality, the UE 804 may record a null value in the set of candidate beam indexes 830. The UE may sort the set of candidate beam indexes 830 in decreasing order of BRSRP, see [0141].).
Regarding claim 22, Islam, Agiwal and Shimizu teach all the claim limitations of claim 20 above; and Islam further teaches wherein a total number of the one or more downlink beams selected by the terminal in the random access process is n, n being a positive integer greater than or equal to one (FIG. 8, the UE 804 may maintain the set of candidate beam indexes 830 by sorting the beam indexes 832c-f based on the corresponding BRSRPs 834c-f, see [0147]. In an aspect, the UE 904 may select a beam 920a-h for communication with the base station 902. For example, the UE 904 may select the fifth beam 920e. The UE 904 may select this fifth beam 920e for one or both of uplink and/or downlink communication. The UE 904 may select the fifth beam 920e based on a signal quality measured for the fifth BRS 912e and/or based on resource information, see [0166].); and
the processor is further configured to (The processing system 3214 includes a processor 3204 coupled to a computer-readable medium/memory 3206. The processor 3204 is responsible for general processing, including the execution of software stored on the computer-readable medium/memory 3206. The software, when executed by the processor 3204, causes the processing system 3214 to perform the various functions described supra for any particular apparatus, see [0411].):
 when  (In one aspect, the UE may maintain a set of N candidate beam indexes, and N may be predetermined (e.g., stored in the UE, defined by a standard promulgated by 3GPP, etc.), see [0232]. The missing/crossed out limitations will be discussed in view of Foo.), or 
when n is greater than the preset threshold t, recording, by the terminal, signal quality of t downlink beams in the n downlink beams (Examiner’s note: Examiner addressed first option of 2 options.).  
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) n is less than or equal to a preset threshold t, recording, by the terminal, identification information of the n downlink beams. However,  Foo discloses the missing/crossed limitations comprising: (1) n is less than or equal to a preset threshold t, recording, by the terminal, identification information of the n downlink beams (The selected number of beams may be limited to less than or equal to a predetermined threshold number of beams, a substantially minimal number of beams resulting in a sum total power exceeding a predetermined threshold power level, or the like, or a combination thereof, see [0065].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Foo in order to make a more effective method by leading to significant performance improvements with respect to radiated energy efficiency and overall spectral efficiency, (Foo, [0099]).
Regarding claim 23, Islam, Agiwal and Shimizu teach all the claim limitations of claim 22 above; and Islam further teaches wherein the processor is further configured to (The processing system 3214 includes a processor 3204 coupled to a computer-readable medium/memory 3206. The processor 3204 is responsible for general processing, including the execution of software stored on the computer-readable medium/memory 3206. The software, when executed by the processor 3204, causes the processing system 3214 to perform the various functions described supra for any particular apparatus, see [0411].):
when n is less than the preset threshold t, recording, by the terminal, signal quality of first m downlink beams in a sequence from high to low in downlink beams not selected by the terminal in the random access process, m being a positive integer greater than or equal to one (In an aspect, the UE 804 may maintain a set of candidate beam indexes 830 corresponding to a set of the best measured signal qualities for BRSs 812a-h received through the beams 820a-h. For example, the best measured signal qualities may correspond to the highest determined received powers (e.g., the highest determined BRSRPs). The number N of candidate beam indexes in the set of candidate beam indexes 830 may be predetermined (e.g., N may equal 4). In an aspect, the UE 804 may record a null value when the UE 804 is unable to measure signal qualities of N beams. For example, if N equals four and the UE 804 is unable to measure a fourth signal quality, the UE 804 may record a null value in the set of candidate beam indexes 830. The UE may sort the set of candidate beam indexes 830 in decreasing order of BRSRP, see [0141].).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20170346535, henceforth “Islam”) and in view Agiwal et al. (US 20190037605, henceforth “Agiwal”), Shimizu et al. (US 20200382184, henceforth “Shimizu”) and further in view of Foo (US 20160352012, henceforth “Foo”).
Regarding claim 4, Islam, Agiwal and Shimizu teach all the claim limitations of claim 1 above; and Islam further teaches wherein a total number of the downlink beam(s) one or more downlink beams selected by the terminal in the random access process is n, n being a positive integer greater than or equal to one (FIG. 8, the UE 804 may maintain the set of candidate beam indexes 830 by sorting the beam indexes 832c-f based on the corresponding BRSRPs 834c-f, see [0147]. In an aspect, the UE 904 may select a beam 920a-h for communication with the base station 902. For example, the UE 904 may select the fifth beam 920e. The UE 904 may select this fifth beam 920e for one or both of uplink and/or downlink communication. The UE 904 may select the fifth beam 920e based on a signal quality measured for the fifth BRS 912e and/or based on resource information, see [0166].); and 
recording, by the terminal, the identification information of the downlink beam(s) one or more downlink beams selected in the random access process comprises (The UE 804 stores the BRSRPs 834c-f for the BRSs 812c-f and respective corresponding beam indexes 832c-f in the set of candidate beam indexes 830, see [0147]. Based on the attempted first RACH procedure 940, the UE 904 may determine information indicating that the first RACH procedure 940 failed. The UE 904 may store this determined information. In one aspect, the information indicating that the first RACH procedure 940 failed may include information associated with the selected fifth beam 920e, such as a beam index corresponding to the selected fifth beam 920e and/or a signal quality measured for the fifth BRS 912e received through the fifth beam 920e, see [0170].): 
when (In one aspect, the UE may maintain a set of N candidate beam indexes, and N may be predetermined (e.g., stored in the UE, defined by a standard promulgated by 3GPP, etc.), see [0232]. The missing/crossed out limitations will be discussed in view of Foo.), or 
when n is greater than the preset threshold k, recording, by the terminal, identification information of k downlink beams in the n downlink beams (Examiner’s note: Examiner addressed first option of 2 options.).  
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) n is less than or equal to a preset threshold k, recording, by the terminal, identification information of the n downlink beams. However,  Foo discloses the missing/crossed limitations comprising: (1) n is less than or equal to a preset threshold k, recording, by the terminal, identification information of the n downlink beams (The selected number of beams may be limited to less than or equal to a predetermined threshold number of beams, a substantially minimal number of beams resulting in a sum total power exceeding a predetermined threshold power level, or the like, or a combination thereof, see [0065].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Foo in order to make a more effective method by leading to significant performance improvements with respect to radiated energy efficiency and overall spectral efficiency, (Foo, [0099]).
Claims 12, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20170346535, henceforth “Islam”) and in view Agiwal et al. (US 20190037605, henceforth “Agiwal”), Shimizu et al. (US 20200382184, henceforth “Shimizu”) and further in view of Lee et al. (US 20160205501, henceforth “Lee”).
Regarding claim 12, Islam, Agiwal and Shimizu teach all the claim limitations of claim 1 above; and Islam further teaches further comprising: 
recording, by the terminal, (Based on the attempted first RACH procedure 940, the UE 904 may determine information indicating that the first RACH procedure 940 failed. The UE 904 may store this determined information, see [0170]. The missing/crossed out limitations will be discussed in view of Foo Lee.); and 
sending, by the terminal, (In another aspect, the information indicating that the first RACH procedure 940 failed may include an indication of a subframe and/or symbol (e.g., a subframe index and/or a symbol index) during which a RACH message (e.g., a random access preamble or the MSG1 410) is sent through the selected fifth beam 920e, see [0170]. The missing/crossed out limitations will be discussed in view of Foo Lee.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) recording, by the terminal, a preamble transmission times corresponding to at least one downlink beam selected in the random access process, (2) sending, by the terminal, the recorded preamble transmission times to the network. However,  Lee discloses the missing/crossed limitations comprising: (1) recording, by the terminal, a preamble transmission times corresponding to at least one downlink beam selected in the random access process, (2) sending, by the terminal, the recorded preamble transmission times to the network (For 1 and 2: FIG 14 in step S640, the reception device 201 stores a preamble transmission time of a transmitted packet, see [0091].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Lee in order to make a more effective method by easily selecting a wireless device to transmit data to from the displayed information in the form of the map, and easily transmitting desired data to the selected wireless device, (Lee, [0114]).
Regarding claim 24, Islam, Agiwal and Shimizu teach all the claim limitations of claim 13 above; and Islam further teaches wherein the processor is further configured to (The processing system 3214 includes a processor 3204 coupled to a computer-readable medium/memory 3206. The processor 3204 is responsible for general processing, including the execution of software stored on the computer-readable medium/memory 3206. The software, when executed by the processor 3204, causes the processing system 3214 to perform the various functions described supra for any particular apparatus, see [0411]. ):
record (Based on the attempted first RACH procedure 940, the UE 904 may determine information indicating that the first RACH procedure 940 failed. The UE 904 may store this determined information, see [0170]. The missing/crossed out limitations will be discussed in view of Foo Lee.); and 
send (In another aspect, the information indicating that the first RACH procedure 940 failed may include an indication of a subframe and/or symbol (e.g., a subframe index and/or a symbol index) during which a RACH message (e.g., a random access preamble or the MSG1 410) is sent through the selected fifth beam 920e, see [0170]. The missing/crossed out limitations will be discussed in view of Foo Lee.).
As noted above, Islam is silent about the aforementioned missing/crossed limitations of: (1) record a preamble transmission times corresponding to at least one downlink beam selected in the random access process, (2) send the recorded preamble transmission times to the network. However,  Lee discloses the missing/crossed limitations comprising: (1) record a preamble transmission times corresponding to at least one downlink beam selected in the random access process, (2) send the recorded preamble transmission times to the network (For 1 and 2: FIG 14 in step S640, the reception device 201 stores a preamble transmission time of a transmitted packet, see [0091].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Lee in order to make a more effective method by easily selecting a wireless device to transmit data to from the displayed information in the form of the map, and easily transmitting desired data to the selected wireless device, (Lee, [0114]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411   

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411